DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darr et al. (US 9,392,746).

Regarding claim 1, Darr et al. teaches a vehicle automated unloading system comprising: 
a fill model of a fill characteristic of a container, 108, as a function of variables comprising material unloading times, material unloading rates and material unloading locations; 
an unloading controller, 346, to: 
determine a current model-based fill characteristic of the container using the fill model; and
 output control signals to adjust at least one of a material unloading state, a material unloading time, a material unloading rate and a material unloading location based upon the current model-based fill characteristic of the container, see column 21, lines 52+.

Regarding claim 2, Darr et al. teaches a perception system, 126 and 128, that senses the container while being filled and outputs perception signals, wherein the unloading controller is to:
 determine a current perceived fill characteristic of the container using the perception signals; and 
output second control signals to adjust at least one of the material unloading time, the material unloading rate and the material unloading location based upon the current perceived fill characteristic of the container, see column 21, lines 52+ and figures 8A through 10.

Regarding claim 3, Darr et al. teaches the unloading controller outputs the control signals in a model mode of operation, wherein the unloading control outputs the second control signals in a perception mode of operation, wherein the unloading controller is to carry out a performance evaluation of the perception system and is to automatically switch between the model mode of operation and the perception mode of operation based upon the performance evaluation, see column 12, lines 4+.

Regarding claim 4, Darr et al. teaches the perception system comprises a sensor and wherein the performance evaluation of the perception system is based upon at least one of lighting conditions, airborne particulates and sensor occlusion, see column 12, lines 4+.

Regarding claim 5, Darr et al. teaches the unloading controller, while in the perception mode of operation, is to adjust the fill model based upon the perception signals from the perception system, see column 21, lines 65+.

Regarding claim 6, Darr et al. teaches the unloading controller outputs the control signals in a model mode of operation, wherein the unloading controller outputs the second control signals in a perception mode of operation and wherein the unloading controller switches between the model mode of operation and the perception mode of operation in response to operator input, see column 12, lines 4+.

Regarding claim 7, Darr et al. teaches the unloading controller, while in the perception mode of operation, is to adjust the fill model based upon the perception signals from the perception system, see column 21, lines 64+.

Regarding claim 8, Darr et al. teaches the container and an unloading vehicle from which the material is unloaded are both to be moving during unloading and wherein the control signals and the second control signals are to adjust a relative location of the container and the unloading vehicle to adjust the material unloading location, see column 17, lines 60+.

	Regarding the method steps of claims 11-15 and the system of claims 17, 19 and 20 are taught by Darr et el., see columns and figures referenced above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr et al. in view of Pighi et al. (US 2011/0307149).

Regarding claims 16 and 18, Darr et al. does not teach obtaining moisture value or material type for the fill model, as claimed, but Pighi et al. does, see paragraph 0036.  It would have been obvious to one of ordinary skill in the art to use moisture content, as taught by Pighi et al. in the unloading system of Darr et al. in order to inform the unloading model to create an efficient unloading system.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr et al. in view of Bonefas (US 2014/0350801).

Regarding claims 9 and 10, Darr et al. does not teach the unloading controller uses previous unloading data to determine the current model-based fill characteristics, as claimed.  Boenfas teaches controlling the unloader to unload at specific location based on previous locations and previous spout locations, see paragraphs 0109, 0111, and 0142.  It would have been obvious to one of ordinary skill in the art to take note of previous unloading characteristics, as taught by Bonefas, in order create the most efficient unloading system.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



16 May 2022